FILED
                             NOT FOR PUBLICATION
                                                                           OCT 30 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


GURDIAL SINGH; SUKHWINDER                        No. 10-72315
KAUR,
                                                 Agency Nos.         A094-998-070
              Petitioners,                                           A094-998-071

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.



GURDIAL SINGH; SUKHWINDER                        No. 11-70509
KAUR,
                                                 Agency Nos.         A094-998-070
              Petitioners,                                           A094-998-071

 v.

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 19, 2015

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                              San Francisco, California

Before: PAEZ, MURGUIA, and HURWITZ, Circuit Judges.

      Gurdial Singh, a native and citizen of India, petitions for review of a Board

of Immigration Appeals (BIA) order dismissing his appeal from the immigration

judge’s (IJ) denial of his application for asylum, withholding of removal, and relief

under the Convention Against Torture (CAT). He also petitions for review of the

BIA’s denial of his motion to reopen. We grant in part and deny in part Singh’s

petition for review.

1.    Substantial evidence supports the IJ’s adverse credibility determination.

Under the REAL ID Act, an IJ may, after considering the “totality of the

circumstances, and all relevant factors,” base an adverse credibility determination

on a witness’s inconsistent statements. Shrestha v. Holder, 590 F.3d 1034,

1039–40 (9th Cir. 2010) (citations omitted). The IJ noted, among other

inconsistencies, that Singh wrote in his application for asylum that he was beaten

following his 2003 arrest but later testified that he was not beaten during that

incident. Because this inconsistency is borne out in the record, substantial

evidence supports the IJ’s adverse credibility determination. See id. at 1043 & n.4.

2.    Substantial evidence also supports the IJ’s and BIA’s determination that,

even assuming Singh was credible, any presumption of future persecution was


                                           2
rebutted by evidence of changed country conditions. The country reports support

the IJ’s and BIA’s conclusion that conditions had changed in India such that it is

now safe for Singh to live there. See Jagtar Singh v. Holder, 753 F.3d 826,

834–35 (9th Cir. 2014) (explaining that country conditions reports may rebut the

presumption of future persecution as long as the agency engages in an

individualized analysis of how those reports impact the specific applicant’s

claimed fear of future persecution).

3.    The BIA abused its discretion in denying Singh’s motion to reopen. The

BIA faulted Singh for not providing original copies of the affidavits supporting his

motion to reopen, remarking that it was troubled by the lack of originals in light of

the previous adverse credibility determination.1 However, “[w]e have long held

that credibility determinations on motions to reopen are inappropriate. Indeed,

facts presented in affidavits supporting a motion to reopen must be accepted as true

unless inherently unbelievable.” Bhasin v. Gonzales, 423 F.3d 977, 986–87 (9th

Cir. 2005) (citation omitted). Because the BIA questioned the veracity of the facts

alleged in Singh’s affidavits without finding them inherently unbelievable, we

remand for the BIA to treat the allegations as true and then determine whether “the

      1
        The BIA’s Practice Manual “strongly recommends that parties submit
copies of supporting documents, not originals, unless instructed otherwise.” Board
of Immigration Appeals Practice Manual § 3.3(d)(iv) (emphasis added).

                                          3
new evidence, when considered together with the evidence presented at the original

hearing, would establish prima facie eligibility for the relief sought.” Id. at 984.

PETITION FOR REVIEW GRANTED IN PART, DENIED IN PART. Each

party shall bear their own costs and fees.




                                             4